Citation Nr: 0714023	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-19 864	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for chondromalacia 
patella/degenerative joint disease, right knee (right knee 
disability), currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for status post left 
knee lateral meniscectomy/ degenerative joint disease (left 
knee disability), currently evaluated as 10 percent 
disabling.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for 
left shoulder rotator cuff tear with surgical repair.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, and from a May 2005 rating decision by the 
Columbia, South Carolina, RO.

The December 2003 rating decision denied the veteran's claims 
of entitlement to service connection for PTSD and sleep 
apnea.  The May 2005 rating decision denied the veteran 
entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella/degenerative joint disease, right knee 
(right knee disability), and denied entitlement to an 
evaluation in excess of 10 percent for status post left knee 
lateral meniscectomy/ degenerative joint disease (left knee 
disability).  The May 2005 rating decision also denied 
entitlement to compensation under 38 U.S.C. § 1151 for left 
shoulder rotator cuff tear with surgical repair.

The veteran was granted service connection for his bilateral 
chondromalacia of patella, status postoperative left knee 
lateral meniscectomy, in a September 1992 RO decision.  That 
decision awarded a single 10 percent disability rating for 
the veteran's bilateral knee disorders, effective October 1, 
1991.  In an April 2000 RO decision, the evaluation for 
bilateral chondromalacia of patella, status postoperative 
left knee lateral meniscectomy, was discontinued effective 
November 29, 1999, because it was more appropriately 
evaluated separately as chondromalacia patella/degenerative 
joint disease, right knee, and as status post left knee 
lateral meniscectomy/ degenerative joint disease.  A 10 
percent disability rating was assigned for each knee 
disorder, effective November 30, 1999.  The 10 percent 
disability ratings for right and left knee disorders remain 
in effect to the present time.

A hearing was conducted at the RO by the undersigned Acting 
Veterans Law Judge in July 2006.

The record raises the issue of whether the veteran is 
entitled to service connection for a left shoulder disorder 
secondary to his knee disabilities.  Indeed, the veteran 
himself specifically requested secondary service connection 
for his left shoulder while testifying at the aforementioned 
Travel Board hearing.  As this issue is not presently 
developed or certified for Board review, it is referred to 
the RO for appropriate development.

For the reasons discussed below, the claims of entitlement to 
service connection for PTSD, and to compensation under 
38 U.S.C. § 1151 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no medical evidence to show that the veteran's 
sleep apnea is related to his military service.

2.  The right knee disability is not manifested by evidence 
of slight instability or subluxation; flexion limited to 30 
degrees; or extension limited to 15 degrees, even taking into 
account the veteran's complaints of pain. 

3.  The left knee disability is not manifested by evidence of 
slight instability or subluxation; flexion limited to 30 
degrees; or extension limited to 15 degrees, even taking into 
account the veteran's complaints of pain. 


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  The veteran does not meet the criteria for a disability 
rating in excess of 10 percent for a right knee disability.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2006).

3.  The veteran does not meet the criteria for a disability 
rating in excess of 10 percent for a left knee disability.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decisions on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the veteran was provided appropriate notice in 
September 2001, July 2003, and March 2005 correspondence, and 
applicable regulations for rating the veteran's right and 
left knee disorders in the October 2005 statement of the case 
(SOC).  

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the United States Court of 
Appeals for Veterans Claims (Court) has held that an SOC that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision.  Prickett 
v. Nicholson, 20 Vet. App. 370 (2006); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (holding that a 
supplemental statement of the case (SSOC) that complies with 
applicable due process and notification requirements 
constitutes readjudication).  Significantly, and a fortiori 
of relevance to the application of Prickett, Mayfield also 
holds that VCAA notification does not require an analysis of 
the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  Id. at 
541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in September 2001, July 2003, and March 2005 
correspondence, and in the October 2005 SOC, otherwise 
fulfills the provisions of 38 U.S.C.A. § 5103(a) to include 
any failure to provide notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal, and disability ratings for those disabilities on 
appeal for which service connection is claimed.  The failure 
to provide notice of the type of evidence necessary to 
establish effective dates and, where appropriate, disability 
ratings for the disabilities on appeal is harmless because, 
except where otherwise indicated, the evidence preponderates 
against the appellant's claims, and any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are moot.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

The Board recognizes that the veteran was not provided a VA 
examination for his claim of entitlement to service 
connection for sleep apnea.  In this regard, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reviewed the relevant subsection of the regulation, 
38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he had suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical 
opinion.  The Federal Circuit found that the regulation 
properly filled a gap left in the statute.  The Federal 
Circuit referenced a preceding section of the statute, 
38 U.S.C.A. § 5103A(a)(2), which indicates that VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Federal Circuit found that if 
the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding, the Federal Circuit noted 
the arguments made by the Secretary that a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection.  
Paralyzed Veterans of America, et al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that sleep apnea 
was incurred as a result of his military service.  As will be 
more fully explained below, service medical records are 
devoid of evidence of pertinent findings or diagnoses, and 
there is no post-service evidence of this disorder for over 
nine years following his separation from active duty.  For 
this reason, the Board finds that a medical opinion is not 
necessary to decide the claim, in that any such opinion could 
not establish that the claimed disability originated in 
service.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(explaining that the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history); Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (holding that service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Further, in the absence of medical evidence suggestive of 
sleep apnea in service or for approximately almost a decade 
thereafter, referral of this case for a VA opinion as to 
whether any disorder originated in service would in essence 
place the reviewing physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which links the veteran's aforementioned 
disorder to his period of service would necessarily be based 
solely on uncorroborated assertions by the appellant 
regarding his medical history.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that sleep apnea may be 
associated with an established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4).  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the statutory duties to assist the veteran and 
provide him notice, or the implementing regulations.  Hence, 
the Board finds that VA has fulfilled its VCAA obligations to 
the veteran.

Service Connection for Sleep Apnea

The veteran contends that his current sleep apnea is related 
to military service.  Specifically, he relates that he had 
problems breathing while in service, and, according to other 
servicemen at the time, loud snoring.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

With the above criteria in mind, the Board notes that the 
veteran's service medical records are silent for any 
complaints, findings, treatments, or diagnoses of sleep 
apnea.  An October 1986 service medical record notes the 
veteran's complaint of loud snoring but also states that he 
denies apneic episodes.  He was positive for a history of 
nasal fracture, untreated.  An assessment of rhinitis was 
given on that occasion.  His July 1991 separation medical 
examination was devoid of any indication of sleep apnea.

Moreover, the record includes no postservice evidence of 
sleep apnea for over nine years after separation from active 
duty in 1991.  A VA treatment record of a sleep laboratory 
study dated January 2001 provides the earliest competent 
diagnosis of record of this disorder.  A December 2000 VA 
nursing triage note includes a notation that the veteran was 
status post sleep apnea.  A November 2000 outpatient 
treatment record from the Washington, DC, VA Medical Center 
(VAMC), however, after taking what was termed the veteran's 
vague history of chronic throat discomfort and after 
recording the claimant's report of frequent drifting to sleep 
during the day and loud snoring, did note an assessment of 
suspect (obstructive sleep apnea) OSA with turbulent flow 
causing vague sensation.  While the veteran has testified 
having been followed for sleep apnea on each of the three 
occasions he reported having had surgery, March 2001 and May 
2006 VA surgical records and October 2003 Bethesda National 
Naval Medical Center outpatient surgical records obtained and 
associated with the claims file in any case postdate the 
earliest diagnosis of record, in January 2001.  In sum, the 
treatment evidence of sleep apnea is upwards of nine years 
after service.  Too much time has elapsed to support a 
finding of chronicity.

While the veteran himself argues that his sleep apnea is 
etiologically related to service, as a layperson, his opinion 
does not constitute competent evidence of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

No medical evidence has been presented which indicates that 
the veteran's sleep apnea is in any way related to his 
military service.  Moreover, none of the aforementioned VA 
medical records address the etiology of the sleep apnea.  
Additionally, no health professional appears to have ever 
told the claimant that his sleep apnea is related to military 
service.  Nor has the claimant indicated that such medical 
records exist as would show a nexus between service and 
current disability.

In testimony, the veteran contends that he was treated for 
sleep apnea while in the process of exiting service, and he 
asserts that a separation examination or some other medical 
certification confirms this claim.  The record shows that the 
veteran's July 1991 separation medical examination contains 
no such indication.

In short, there is no evidence of sleep apnea in service, or 
until over nine years thereafter; nor is there a competent 
opinion addressing the etiology of sleep apnea.  In light of 
the evidence overwhelmingly preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and the 
service connection for sleep apnea sought on appeal cannot be 
granted.  

The claim is denied.  

Increased Rating Claims for Right and Left Knee Disabilities

The veteran and his representative contend that the 
claimant's right and left knee disabilities are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2006), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Regarding increased rating claims as well as service 
connection claims, it is the Board's responsibility to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, as noted above, the 
Board must determine the weight to be accorded the various 
items of evidence in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

A September 1992 rating decision granted service connection 
and a 10 percent disability rating for the veteran's 
bilateral chondromalacia of patella, status postoperative 
left knee lateral meniscectomy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis).  An April 2000 
rating decision discontinued the evaluation of the right knee 
disability as bilateral chondromalacia of patella, status 
postoperative left knee lateral meniscectomy, and then more 
appropriately evaluated the left and right knees separately 
as chondromalacia patella/degenerative joint disease, right 
knee, with its own single 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (arthritis, due to 
trauma substantiated by X-ray findings) and under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (knee, other impairment; 
recurrent subluxation and lateral instability); and as 
chondromalacia patella/degenerative joint disease, left knee, 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5257.  A May 2005 rating decision 
confirmed and continued each of the single 10 percent 
ratings, but evaluated the disabilities under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the 
leg) and Diagnostic Code 5010.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  A rating of 20 percent is assigned for 
each such major joint or group of minor joints, with 
occasional incapacitating exacerbations, affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.  

Given the disability evaluations assigned the veteran's knee 
disabilities, potentially applicable Diagnostic Codes provide 
ratings as follows.  If flexion of the knee is limited to 45 
degrees, a 10 percent rating is in order.  If flexion of the 
knee is limited to 30 degrees, a 20 percent rating is in 
order.   38 C.F.R. § 4.71a, Diagnostic Code 5260.  If 
extension of the knee is limited to 10 degrees, a 10 percent 
rating is in order.  If extension of the knee is limited to 
15 degrees, a 20 percent rating is in order.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of a loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Moreover, in a precedent opinion by VA General Counsel, it 
was held that separate ratings may be assigned in cases where 
a service-connected knee disability includes both a 
compensable limitation of flexion under Diagnostic Code 5260 
and a compensable limitation of extension under Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion is that 
the knee has separate planes of movement, each of which are 
potentially compensable.  Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may be assigned in cases where the service-
connected disability includes both arthritis and instability, 
provided, of course, that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997). 

In this regard, under Diagnostic Code 5257, impairment of the 
knee, including recurrent subluxation or lateral instability, 
will be rated as 10 percent disabling when slight and as 20 
percent disabling when moderate.  38 C.F.R. § 4.71a. 

The veteran was afforded a VA examination in April 2005.  The 
only range of motion studies found in the record during the 
time period pertinent to this appeal (the veteran having 
filed his increased rating claim in April 2004) are those 
conducted by the VA examiner at that time.

In April 2005, right knee range of motion was from 0 to 110 
degrees, pain free.  The veteran did not have any loss of 
motion with repetitive use or repetitive motion of the right 
knee.  Left knee range of motion was from 0 to 100 degrees.  
The veteran felt pain from 80 to 100 degrees.  The examiner 
noted that there was a 30 degree further reduction in flexion 
with repetitive use or repetitive flexion.  The examiner's 
report was unclear whether this further reduction in flexion 
was 30 degrees subtracted from 100 degrees (the veteran's 
range of motion without repetitive use or repetitive 
flexion), or 70 degrees.  Interpreting the examiner's report 
in a light most favorable to the appellant's claim, it could 
be read as 50 degrees (30 degrees subtracted from the 80 
degrees where pain begins).   The examiner's report did 
clearly state that the veteran had full extension.  Both 
knees were ligamentously stable.  He did not have any 
effusions bilaterally.

A full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006)  

In light of the foregoing, because neither right nor left 
knee flexion was limited to 30 degrees, and because neither 
right nor left knee extension was limited to 15 degrees, an 
increased rating is not warranted based on a loss of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Even if 
flexion of the left knee was limited to 50 degrees on 
repetitive use or repetitive flexion, an increased rating for 
the left knee disability is still not warranted based on a 
loss of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Although a higher rating may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in each knee equate to the criteria for 20 percent ratings 
under either Diagnostic Code 5260 or Diagnostic Code 5261.

On the one hand, the April 2005 VA examiner noted the 
veteran's complaints of pain, stiffness and swelling, and 
that he wears bilateral knee braces for support.  The 
examiner also noted complaints of flare-ups occurring every 
day lasting several hours, and his report that he can only 
walk about two laps before he develops significant pain.  
While the examiner noted that the claimant reported feeling 
pain bilaterally during range of motion studies, there were, 
for example, no objective findings of disuse atrophy due to a 
little used part due to pain, etc.  Additionally, there were 
findings of no heat or redness, instability, or locking.  
Moreover, no complaints were registered at the time regarding 
crepitus or tenderness.  In view of the range of knee motion 
bilaterally on examination in April 2005, there is no 
schedular basis for an increased evaluation due to limitation 
of motion for either knee.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant an increased rating under Diagnostic Code 5260 or 
Diagnostic Code 5261.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology does not equate to the criteria for a 
higher evaluation under either Diagnostic Codes 5260 or 
5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

As to entitlement to a separate compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, no physician during 
the pertinent appellate period has ever opined that either 
knee is manifested by instability or recurrent subluxation.  
In fact, the 2005 VA examiner reported that he did not find 
any instability.  Therefore, because there is no evidence in 
the record that suggests even "slight" subluxation or 
instability in the knees, separate ratings for the knees are 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In light of the foregoing, the appeal is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, or the claimant's hearing testimony or 
statements to his VA clinicians.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the origins or current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, 
the veteran's statements, as well as those of his 
representative, addressing the etiology or severity of the 
claimant's disabilities, are not probative evidence as to the 
issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to an increased rating for a right knee 
disability is denied.

Entitlement to an increased rating for a left knee disability 
is denied.


REMAND

A review of the claims file indicates that additional 
development is warranted prior to the rendering of a Board 
decision on the veteran's claims for entitlement to service 
connection for PTSD and compensation under 38 U.S.C. § 1151 
for left shoulder rotator cuff tear with surgical repair.

As to the veteran's service connection claim for PTSD, 
generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2006) (i.e., DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  In this case, 
the veteran, by virtue of being stationed aboard the U.S.S. 
Bradley, was on a ship that fired on targets and otherwise 
engaged in combat operations in 1973; the veteran is claiming 
a stressor event connected with the Bradley during this time 
period (albeit one that was itself not verified).  For no 
other claimed stressor was there combat engagement with the 
enemy.  Nor was he at any time a POW.  For the non-combat-
related stressors, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence corroborating the 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2006); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998).  Such corroborating evidence cannot consist solely 
of after-the-fact medical evidence containing an opinion as 
to a causal relationship between PTSD and service.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In the present case, the veteran has been diagnosed with 
PTSD, as confirmed by two VA medical treatment records dated 
in May 2001.  Service medical records are devoid of a 
pertinent diagnosis.

Regarding the question of an in-service stressor, the Board 
observes that the claims file includes a PTSD Stressor 
Worksheet completed by the veteran and received in December 
2001.  The veteran listed five distinct stressors.  First, in 
February 1973, while the veteran was stationed aboard the 
U.S.S. Bradley (DD 1041) in or near the waters off the coast 
of Vietnam, an accident reportedly occurred involving shells 
and cracked fuses for white phosphorus bombs: this resulted 
in sleeplessness, he contends.  Second, in December 1981, 
while stationed aboard the U.S.S. Kincaid (DD 965) in the 
South China Sea, the veteran reportedly participated in a 
rescue operation for a downed helicopter pilot, Lt. Kramer: 
the claimant contends that he personally found the pilot 
during the rescue operation and that the pilot died 
instantly.  No specific PTSD symptoms were related by the 
veteran in his December 2001 Stressor Worksheet in connection 
with the alleged incident involving Lt. Kramer.  Third, in 
January 1982, while stationed aboard the U.S.S. Kincaid in 
the straits between "P.I." (identity unclear from 
Worksheet) and Thailand, a helicopter carrying supplies 
allegedly exploded.  The veteran recounted that this brought 
back memories of the incident with Lt. Kramer.  

Fourth, in March 1985, while the veteran was stationed aboard 
the U.S.S. Fahrion (FFG 22), the Fahrion set sail from 
Roosevelt Roads, Puerto Rico, to the Mediterranean, before 
receiving word that the U.S.S. Stark had taken its place.  
Over two years later, on May 17, 1987, two Exocet antiship 
missiles fired by an Iraqi Mirage F1 fighter during the Iran-
Iraq War hit the Stark, killing 37 and injuring 21.  The 
veteran contends that this incident upset him because, he, 
too, was in a comparable location (weapons office and 
magazine) to the one hit on the Stark, and because he knew 
one or more servicemen killed or injured on the Stark.  
Finally, in April 1989, while the veteran was either 
stationed at the U.S. Navy recruiting station in Augusta, 
Georgia or just before he reported for duty there, it appears 
from the veteran's description that a Navy recruiter also 
stationed there was shot and killed, and another Navy 
recruiter injured, by an individual who entered the 
recruiting station.  The veteran also reported that during 
his three years at the recruiting station, he had several 
threats on his life.

In May 2002, the RO contacted the United States Armed 
Services Center for Research of Unit Records (CURR) so as to 
attempt to verify the veteran's participation in any 
stressful in-service events.  The RO provided additional 
information in its May 2002 letter to CURR, requesting that 
CURR review and verify, if possible, the participation of the 
veteran's unit, the U.S.S. Bradley, in the Tet Offensive of 
February 1973.  The May 2002 letter states that copies of the 
veteran's account of claimed stressful events were being 
enclosed.

In September 2003, the Director of CURR replied by letter to 
the RO's request for assistance verifying the veteran's 
stressors.  The September 2003 CURR letter accompanied an 
enclosed 1973 history submitted by the U.S.S. Bradley 
documenting combat activity occurring during the veteran's 
tour of duty aboard the ship.  CURR was able to verify that 
while serving on the gunline, members aboard the Bradley 
conducted day and night firing missions against enemy 
targets.  In February 1973, the Bradley was assigned to the 
gunline along with the U.S.S. Morton and the U.S.S. Mason.  
The history also states that the Bradley used its helicopter 
facilities for helicopter operations.  CURR was also able to 
verify that during periods in March and April 1973, the 
Bradley served as a shotgun ship in the Gulf of Tonkin and 
assisted with minesweeping operations in Haiphong Harbor.  A 
chronology of outstanding events in 1973, as well as a 
narrative, was enclosed.  CURR did not verify any incident 
involving white phosphorus or shells or cracked fuses, as had 
been reported by the veteran.  Although the veteran has not 
been afforded a VA examination to determine whether his PTSD 
is etiologically related to the aforementioned verified 1973 
events, this was excusable given the fact that his claimed 
stressor (involving white phosphorus, shells, and cracked 
fuses) was not itself specifically verified.  

Unfortunately, however, the September 2003 CURR letter 
addressed only the stressors that the veteran claimed had 
occurred in 1973.  The December 2001 PTSD Worksheet, however, 
had detailed stressors occurring in December 1981, January 
1982, March 1985, May 1987, and April 1989, as well as during 
a general, unspecified three-year period while the veteran 
was a Navy recruiter.  In sum, only one of five reported 
stressors was developed.  A remand to attempt to verify the 
veteran's alleged stressors is necessary.

Additionally, in March 2005, yet another statement by the 
veteran with nine stressors, most of them reported for the 
first time, was provided by the veteran.  With the exception 
of one alleged stressor that occurred in December 1972, and 
involved rough weather at sea, only years, and not more 
precise dates, were provided for the stressors described on 
this occasion.  Moreover, the veteran's July 2006 hearing 
testimony includes changes to the dates he associated with 
the reported helicopter crash involving Lt. Kramer.  At his 
Travel Board hearing, the veteran offered the summer of 1984, 
the summer of 1985, and the summer of 1986 as time periods 
during which the crash involving Lt. Kramer occurred.

The Board observes that the veteran has been inconsistent as 
to some of his stressor information.  In his December 2001 
PTSD Stressor Worksheet, he gave December 1981 as the date of 
Lt. Kramer's death.  In his July 2006 hearing testimony, he 
offers the summers of 1984, 1985, and 1986 as when this may 
have occurred.  In his December 2001 PTSD Stressor Worksheet, 
he reported that in April 1989 two Navy recruiters were shot, 
one being killed, in an attack on a recruiting station in 
Augusta, Georgia, where he also worked or would later work.  
In his March 2005 statement in support of his claim, he 
reported that he worked at the Augusta, Georgia, recruiting 
station in 1988, and that a Navy recruiter had been killed 
inside the office less than a year earlier.  On remand, the 
RO should invite the veteran to provide a statement with the 
most accurate information of which the veteran is aware 
concerning each of the stressors for which he claims service 
connection for PTSD.  The veteran should be invited to 
accurately situate the time period when these stressors 
occurred within a 60-day range.  The RO should then forward 
this information to U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly CURR) for attempted 
stressor verification.  The RO should inform JSRRC that, if 
verification of some of the veteran's claimed stressors is 
not possible, JSRRC should so indicate in its response to the 
RO.

If, after the veteran has clarified to the best of his 
ability exactly when his claimed stressors occurred, the RO 
concludes that additional service personnel records should be 
obtained, these are to be acquired.  These may include ship's 
logs and other unit records pertinent to the claimed 
stressors.  In any regard, the RO is to attempt to 
substantiate that the veteran was assigned to each of the 
pertinent units at the time that the alleged stressors he 
shall clarify occurred.  If the stressors are not verifiable 
for whatever reason, that negative response should be duly 
documented in the claims file.  On remand, the veteran is to 
be afforded a VA examination to determine whether there is a 
relationship between the veteran's PTSD and any stressors 
which have been verified.  Only the verified stressors should 
be referred to the VA examiner to be taken into consideration 
as to whether they are likely linked to the veteran's PTSD.

As to the veteran's claim of entitlement to compensation 
under 38 U.S.C. § 1151 for left shoulder rotator cuff tear 
with surgical repair, in this case, the veteran has alleged 
that he initially incurred his left shoulder disorder due to 
VA physical therapy in September 2002.  The veteran has 
testified that on September 26, 2002, in the course of 
receiving physical therapy at the Washington, DC, VA Medical 
Center (VAMC) for his knee disabilities, he was told to mount 
an exercise bicycle in spite of the fact that he clearly 
indicated to the attending VA therapist or technician that he 
could not lift his leg high enough to do that.  He contends 
that he fell and injured his left shoulder while mounting the 
exercise bicycle at the direction of that VA clinical 
employee, and that this occurred after the clearly indicated 
warning by the veteran that he was unable to so mount the 
bicycle.  That injury to his left shoulder, he furthermore 
recounts, tore the rotator cuff in his left shoulder and 
required surgical treatment.

A VA physical therapy treatment record dated on September 26, 
2002, includes the veteran's complaint that he hurt his left 
shoulder while mounting an exercise bicycle during physical 
therapy at the Washington, DC, VAMC.  The veteran has 
testified that no incident report was immediately filed 
thereafter but that he himself filed an incident report with 
the Washington, DC, VAMC's security office later on the day 
the injury occurred.  The Kinesiotherapist's note dated 
September 26, 2002, recorded the finding that the veteran had 
slipped on a bicycle pedal while attempting to mount the 
bicycle, after which the patient's left arm fell into a 
stationary bicycle arm guard.  Ice was applied to his left 
shoulder for 30 minutes, after which no increased symptoms 
were detected.  The incident report the veteran allegedly 
filed with the security office at the VAMC, however, is not 
of record.

An October 2002 rehabilitation medicine outpatient consult 
notes that the veteran had reported to an emergency room 
subsequent to the injury occurring.  The October 2002 VA 
treatment record also records the findings of an X-ray of the 
left shoulder.  The examination was suboptimal secondary to 
underpenetration.  No gross fracture was found.  There were, 
however, degenerative changes along the superior lateral 
aspect of the humoral head.  A review of radiographs from a 
VA orthopedic evaluation conducted the previous day revealed 
some changes around the greater tuberosity sufficient to 
suggest possible cuff avulsion.  The problem assessed at the 
time was pain and limitation of motion of the left shoulder 
secondary to biceptal tendonitis.  A partial tear of the 
cuff, it was stated then, could not be excluded.

In October 2003, the veteran underwent outpatient surgery for 
the repair of the left rotator cuff at the National Naval 
Medical Center in Bethesda, Maryland.  The operation 
performed included left shoulder diagnostic arthroscopy, left 
shoulder arthroscopic subacromial decompression, and left 
shoulder arthroscopic rotator cuff repair.  Postoperative 
diagnoses were left shoulder impairment syndrome and left 
shoulder full thickness rotator cuff tear.

A May 2005 VA examination of the veteran's left shoulder 
recorded the veteran's complaint that his condition had 
become progressively worse since the injury.  X-ray findings 
of the left shoulder taken at the time revealed a surgical 
device at the humoral head; no arthritic changes were noted.  
The diagnosis was left rotator cuff tear with surgical 
repair.  No opinion had been requested; nor was one 
proferred.  The examiner reported that the claims file was 
not reviewed.

To date, therefore, the Board notes that there has not been 
an opinion rendered as to whether the veteran would be 
entitled to compensation under the provisions of 38 U.S.C. 
§ 1151 based upon treatment at the Washington, DC, VAMC.  
Moreover, the veteran testified at a Travel Board hearing 
that additional records existed that would assist him in 
substantiating his claim.  These records specifically include 
the incident report he states he filed with the Washington, 
DC, VAMC's security office on September 26, 2002, and any 
related documentation.  Any available records pertaining to 
the veteran's reported emergency room visit soon after the 
incident should also be obtained.  Accordingly, every attempt 
should be made to incorporate these records into the claims 
folders.  In view of all of the aforementioned evidence, the 
Board finds that an additional, and comprehensive, 
examination is required in order to determine whether any 
current left shoulder disorder is due to carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA physical therapy 
treatment providers. 

Accordingly, the case is REMANDED for the following action:

1.  Given the variety of different dates 
hitherto provided for the alleged PTSD 
stressors, the RO is to supply the 
veteran and his representative with a 
PTSD Stressor Worksheet and request that 
he specify as precisely as he can each of 
his claimed stressors, including the 
approximate dates to within a 60-day time 
period, the geographic location where 
they took place, the units to which he 
belonged, and a description of the event 
or events he experienced which he feels 
contributed to his current claim for 
service connection for PTSD.

2.  After completion of the above, to the 
extent possible, the RO should contact 
JSRRC and provide it with the above list 
of the veteran's claimed stressors.  The 
JSRRC should attempt to verify these 
claimed stressors.  In addition, the RO 
should attempt to verify the stressors 
listed in the December 2001 worksheet 
discussed above, including those event 
occurring in December 1981, January 1982, 
March 1985, May 1987 and April 1989; as 
well as the nine reported stressors 
listed in the March 2005 statement.  The 
RO should inform JSRRC that, if 
verification of any of the veteran's 
claimed stressors is not possible, JSRRC 
must so indicate in its response to the 
RO.  In addition to stressor 
verification, JSRRC should be requested 
to provide unit records (including ships 
logs) for any of the units listed in the 
newly updated PTSD Stressor Worksheet at 
the time the veteran states he served 
with these units.  

3.  The RO is to confirm with the 
National Personnel Records Center (NPRC) 
whether the veteran actually served with 
the units in question in paragraph 2, and 
if he served on the pertinent dates 
provided.  The results of such 
verification efforts must be added to the 
claims file.  In addition, the RO must 
obtain the veteran's DA 20 and personnel 
records and incorporate them into the 
claims file.

4.  Then, but only if the RO determines 
that there is corroboration for one or 
more of the veteran's claimed stressors, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of his PTSD.  The claims file 
and a list of the verified stressor(s) 
must be provided to the psychiatrist for 
his or her review.  Following a review of 
the relevant evidence in the claims file, 
the history obtained from the veteran, 
the mental status examination and any 
tests that are deemed necessary, the 
psychiatrist should opine whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
PTSD is causally related to a verified 
in-service stressor(s). The psychiatrist 
should also be requested to provide a 
rationale for any opinion expressed.

5.  After obtaining proper authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
copies of the September 26, 2002, 
incident report filed with the 
Washington, DC, VAMC, identified by the 
veteran, and any related documentation 
pertaining to the event which transpired 
on that day, which have not previously 
been associated with the claims folder.  
This includes authorization for any 
records associated with the veteran's 
emergency room visit soon after the 
incident, which should also be procured.

6.  The RO should schedule the veteran 
for an additional VA orthopedic 
examination, to be conducted by an 
examiner who has reviewed the entire 
claims file, to determine the nature and 
etiology of his claimed left shoulder 
disorder.  The examiner should first 
state whether a left shoulder disorder is 
present.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that such 
disorder is attributable to carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of VA treatment 
providers in the September 2002 incident 
that allegedly caused the veteran's left 
shoulder disorder.  The examiner should 
further comment on whether the cause of 
the current disorder, if present, was an 
event not reasonably foreseeable.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

7.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

8.  Then, the claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If the determination of 
this claim remains unfavorable, the 
veteran should be furnished with an SSOC 
and given an opportunity to respond 
before this case is returned to the 
Board. 

9.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a left shoulder disorder allegedly 
resulting from VA physical therapy 
treatment in September 2002 should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished an SSOC and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 






 Department of Veterans Affairs


